Citation Nr: 0927356	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the lumbosacral spine and 
lumbosacral strain (claimed as a back condition), and if so, 
whether the reopened claim should be granted.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from June 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for PTSD and continued the previous 
denial of service connection for the Veteran's back 
condition.

As to the Veteran's claim for service connection for a back 
condition, the Board notes that the Veteran originally filed 
a claim for service connection in April 1997.  That claim was 
denied, and the Veteran was notified of the denial in June 
1997.  The Veteran did not appeal, and the decision became 
final.  In April 2003, the Veteran filed a claim to reopen 
the originally denied claim for service connection.  His 
claim was denied by a rating decision in June 2003; the 
Veteran did not appeal this denial.  

The Veteran requested a videoconference hearing before a 
member of the Board on his October 2006 VA Form 9 Appeal.  A 
hearing was provided in February 2008, the transcript of 
which has been associated with the Veteran's claims folder.

These issues were remanded in May 2008 in order to obtain 
records and attempt to verify the Veteran's alleged 
stressors.  VA complied with the remand by attempting to 
obtain all relevant records and submitting a request for 
stressor verification.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back 
condition was last denied in June 2003.

2.  Evidence received since June 2003 has not been previously 
considered by agency decision makers, but is cumulative or 
redundant, does not relate to an unestablished fact, and 
fails to raise the reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim for service 
connection for degenerative disc disease of the lumbosacral 
spine and lumbosacral strain (claimed as a back condition) 
has not been received.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran's claim concerning his back condition is one to 
reopen a previously-denied claim for service connection.  
Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claims for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims addressed what 
notice must be provided to the Veteran in service connection 
cases, and held that, upon receipt of an application for a 
service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran's claim for service connection for his back 
condition was addressed in a November 2005 letter.  That 
notice addressed the criteria for reopening the previously 
denied claim, defined new and material evidence, and informed 
the Veteran why the claim had previously been denied.  
Further, the notice addressed all requirements to establish 
service connection.  Consequently, the Board finds that 
adequate notice has been provided.  The November 2005 letter 
was provided to the Veteran prior to the May 2006 
adjudication of his claim.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2008).

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all of the 
Veteran's available service treatment records and VA 
outpatient treatment records.  The RO obtained medical 
records regarding the Veteran's claim for service connection 
for his back condition from his private medical providers.  
The Veteran requested videoconference hearing before a 
Veterans Law Judge in conjunction with his claim, and a 
hearing was provided in February 2008; the transcript of this 
hearing has been associated with the Veteran's claims file.  
Finally, statements from the Veteran and his wife have been 
incorporated into the claims file.

The Board notes that VA has not provided the Veteran with an 
examination for his back condition.  VA is required to obtain 
an examination or opinion to make a decision regarding a 
claim for disability benefits when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2008).  Overriding these 
considerations, however, is that VA is not required to obtain 
an examination for a claim to reopen finally decided 
decisions.  See 38 C.F.R. § 3.159(c).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in October 2005.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Here, the Board last denied service connection for a back 
condition in June 2003.  Prior to June 2003, the claim had 
previously been denied by a Board decision in June 1997, 
which found that there was no evidence to show that the 
Veteran was injured during service, received treatment during 
service, or received continuous treatment since service for a 
back condition.  The June 2003 decision found that new and 
material evidence had been received since the previous denial 
of service connection (in the form of a treating physician's 
statement that the Veteran received treatment for his back in 
1964), and that the evidence continued to show that the 
condition was not incurred or aggravated by military service.  
That decision became final.

After the Veteran filed his current claim, the RO reopened 
the claim for service connection for his back condition in a 
January 2006 rating decision, but found that the evidence 
continued to show that the back condition was not incurred in 
or aggravated by military service.  This decision was 
confirmed in a May 2006 rating decision.

Regardless of the RO's decision to reopen the claim, the 
Board is required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

The evidence of record at the time of the June 2003 decision 
included the Veteran's statements that he injured his back 
during service, his service treatment records, a statement 
from the Veteran's wife concerning the Veteran's back pain, a 
March 1997 note from Dr. E.H.S. indicating that the Veteran's 
back condition had been ongoing "for several years," a May 
1997 VA examination report concerning the Veteran's back, and 
an April 2003 statement from Dr. A.M.S. indicating that he 
had treated the Veteran for a back problem in 1964.

The evidence of record at the time of the June 2003 rating 
decision failed to establish that the Veteran injured his 
back in service or aggravated a pre-existing injury while in 
service.

Since the June 2003 denial, VA has received additional 
evidence concerning the Veteran's condition.  The Veteran had 
an MRI of his back taken in September 1997, the report of 
which had not previously been included in the claims file.  
The MRI report showed "diffuse and moderately advanced 
hypertrophic and degenerative change with disc degeneration 
and small posterior disc protrusions at the L1-S1 levels."  

Additionally, VA obtained the Veteran's service personnel 
records, which showed that the Veteran was treated at the 
United States Navy Hospital at St. Albans between October 23, 
1962 and October 31, 1962.  The service personnel records do 
not indicate the purpose of the treatment.  

In March 2006, the Veteran submitted the names of two 
individuals who were with him when he allegedly hurt his back 
while lifting a fog machine.

Finally, the Veteran testified at his videoconference hearing 
before the undersigned Veterans Law Judge that he did not get 
regular treatment for his back while in service, but that he 
did obtain treatment shortly afterwards from Dr. A.M.S.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of service connection for a 
back condition.  Evidence received since the June 2003 Board 
decision is new, as VA had not previously considered it, but 
the evidence is not material.  

To be material, the evidence would have to relate to the 
unestablished fact necessary for service connection, i.e., 
that the Veteran suffered a back injury during service.

The May 1997 MRI report merely shows that the Veteran has a 
current back disability.  The report does not indicate either 
how or when the Veteran injured his back.  

The Veteran's service personnel records do indicate that the 
Veteran received some kind of treatment in October of 1962, 
but they do not indicate the type of treatment he received.  
Further, and more importantly, the Veteran has made clear 
that his back injury happened some time between May and July 
1961, while he was stationed in Louisiana.  The October 1962 
treatment is from a period during which the Veteran was 
stationed on the USS SHANGRI-LA, over a year after the 
alleged back injury.

The names of the two individuals who were with the Veteran 
when he allegedly injured his back during service do not add 
any substance to the Veteran's claim, as neither individual 
has provided an account supporting the Veteran's claim that 
he injured his back in service.

Finally, the Veteran's statements during his February 2008 
hearing are not material, as the Veteran had previously 
informed VA that he injured his back while in service.

In short, the new evidence fails to prove that the Veteran 
injured his back while serving on active duty in the Navy.  
Thus, as the evidence does not relate to the unestablished 
fact necessary to establish service connection, the evidence 
is not material.

In the absence of new and material evidence, the claim is not 
reopened, and service connection remains denied.


ORDER

No new and material evidence having been received, the claim 
for service connection for degenerative disc disease of the 
lumbar spine and lumbosacral strain (claimed as a back 
condition) is not reopened, and the issue remains denied.


REMAND

The Veteran's claim for service connection for PTSD must be 
remanded for a VA examination.  In this case, the Veteran has 
been diagnosed with PTSD based on two uncorroborated events 
that the Veteran alleged occurred during service.  The first 
of these events was "seeing friends and other servicemen[] 
sucked into plane exhausts and props."  The second was 
seeing people "falling prey to sharks during his service in 
the Navy."  

Despite attempts to verify those stressors by the RO, the RO 
received a negative response from the Joint Services Records 
Research Center (JSRRC).  According to the September 2008 
JSRRC response, there was no record of the events indicated 
by the Veteran, and thus his alleged stressors could not be 
verified.

Subsequent to his 2005 treatment, however, the Veteran 
indicated that three other stressors occurred during his time 
in the Navy.  He testified during his February 2008 hearing 
that while he was stationed on the USS SHANGRI-LA, there were 
three stressful incidents that continued to affect him.  The 
first incident occurred when a plane and a pilot were lost 
over the side of the ship.  In the second incident, a man 
went overboard on the starboard side of the ship.  The last 
stressor the Veteran alleged was having to put a fire out on 
the deck of the ship when a tractor fell from the flight deck 
to the gun deck.

Importantly, in support of the newly alleged stressors 
indicated during his hearing, the Veteran submitted a journal 
he kept while on board the USS SHANGRI-LA in 1962.  The 
journal reflected all three of the incidents alleged by the 
Veteran during his hearing. The April 27, 1962 entry from the 
journal indicated that a tractor fell from the flight deck 
and caught fire on the ship.  According to the journal, a 
pilot and plane were lost overboard on May 3, 1962.  Also in 
keeping with the Veteran's testimony, the journal reflected 
that a man went overboard on May 14, 1962.

The Board finds that the Veteran's journal, recorded in 1962, 
many years before the Veteran was treated for a psychiatric 
condition and filed this claim, is credible supporting 
evidence that those three incidents occurred.  The fact that 
the three-and-a-half page history of the activities of the 
USS SHANGRI-LA from 1962 obtained from JSRRC does not address 
those incidents does not undermine the credibility of the 
journal, as the JSRRC-provided history does not recount day-
by-day events on board the aircraft carrier.

Unfortunately, there is currently insufficient medical 
evidence for the Board to make a decision on the Veteran's 
claim for service connection.  Although there is a clear 
diagnosis of PTSD, it is not based on the only stressors 
supported by credible evidence; i.e., there is no medical 
nexus between the Veteran's alleged stressors and his PTSD 
diagnosis.

Thus, as the Veteran has three documented potential 
stressors, this matter must be remanded for an examination to 
determine if his PTSD is related to those stressors.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (citing 
38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i)).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA PTSD examination.  The examiner 
should review the claims file in 
conjunction with the examination, 
including the totality of this remand.  
The examiner should diagnose any and all 
current psychiatric disorders that the 
Veteran has.  If the examiner finds that 
the Veteran continues to experience PTSD, 
the examiner should determine whether the 
events from the Veteran's testimony that 
are corroborated by his journal, which 
include seeing a tractor catch fire on his 
ship, seeing a man and a plane go 
overboard, and, in a separate incident, 
seeing another man go overboard, are 
sufficient stressors for PTSD purposes.  
Then, the examiner should provide an 
opinion whether it is at least as likely 
as not that any currently diagnosed 
psychiatric disorder is related to one or 
more of these in-service events.  A full 
and complete rationale is required for all 
opinions expressed.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


